Exhibit 10.26


EMPLOYMENT AGREEMENT

     THIS AGREEMENT, by and between AVON PRODUCTS, INC., a New York corporation
(the “Corporation”) and GILBERT KLEMANN II (the “Executive”), dated as of this
1st day of January, 2001.

W I T N E S S E T H :

     WHEREAS, the Corporation desires to recognize the Executive’s commitment to
the Corporation and to confirm the right of the Executive to certain employment,
compensation and severance benefits; and

     NOW, THEREFORE, in consideration of the promises and mutual covenants
herein contained, and other good and valuable consideration, the Corporation and
the Executive do hereby agree as follows:

     1. Employment. The Corporation shall employ the Executive and the Executive
agrees to serve as an executive of the Corporation, in such capacities and upon
such conditions as are hereinafter set forth.

     2. Term. The Executive shall be considered an at-will employee and his
employment may be terminated by either party subject to the obligations of the
parties upon such termination as may be set forth hereinafter.

      3. Position and Duties.

           (a) Position. The Executive shall serve as Senior Vice President,
General Counsel.

           (b) Business Time. The Executive agrees to devote his frill business
time during normal business hours to the business and affairs of the Corporation
and to use his best efforts to perform faithfully and efficiently the
responsibilities assigned to him hereunder, to the extent necessary to discharge
such responsibilities. The Executive’s continuing to serve on any boards and
committees on which he is serving or with which he is otherwise associated
immediately preceding the date hereof, or his service on any other boards and
committees of which the Corporation has knowledge and does not object, in
writing, within thirty (30) days after first becoming aware of such service,
shall not be deemed to interfere with the performance of the Executive’s
services to the Corporation.

     4. Compensation. The Executive shall be entitled to the following
compensation for as long as the Executive remains an employee of the
Corporation;

           (a) Base Salary. The Executive shall receive a base salary (the “Base
Salary”) payable in equal bi-weekly installments at an annual rate of $400,000.
The Corporation shall review the Base Salary periodically and in light of such
review may increase (but not decrease) the Base Salary taking into account any
change in the Executive’s responsibilities, increases in



--------------------------------------------------------------------------------



compensation of other executives with comparable responsibilities, performance
of the Executive and other pertinent factors, and such adjusted Base Salary
shall then constitute the “Base Salary” for purposes of this Agreement. Neither
the Base Salary nor any increase in Base Salary after the date hereof shall
serve to limit or reduce any other obligation of the Corporation hereunder.

            (b) Annual Bonus.

>            (i) In General. For each fiscal year of the Corporation during
> which he is employed by the Corporation, the Executive shall be eligible to
> receive an annual bonus (“Annual Bonus”) under the Corporation’s Management
> Incentive Plan or successor annual incentive award plan for senior executive
> officers. Such Annual Bonus shall be determined on the basis of an annual
> target bonus opportunity of at least seventy percent (70%) of the Base Salary
> paid the Executive with respect to such fiscal year, which annual target bonus
> opportunity may be increased but not decreased except for annual reductions of
> up to ten percent (10%) that apply to all officers of the Corporation. Each
> Annual Bonus (or portion thereof) shall be paid in cash in February of the
> year next following the year for which the Annual Bonus (or prorated portion)
> is earned or awarded, unless electively deferred by the Executive pursuant to
> any deferral programs or arrangements that the Corporation may make available
> to the Executive.
> 
>            (ii) Change of Control. Notwithstanding the foregoing, the Annual
> Bonus awarded to the Executive for each fiscal year of the Corporation ending
> during the period commencing on the Change of Control Date and ending on the
> third anniversary thereof or during the pendency of a Potential Change of
> Control, shall not be less than the largest bonus earned by or awarded to the
> Executive for any of the three fiscal years of the Corporation ending before
> such Potential Change of Control or Change of Control Date, as applicable, or
> for the fiscal year in which such Potential Change of Control or Change of
> Control Date occurs. For a fiscal year of the Corporation that commences but
> does not end before the third anniversary of a Change of Control Date, the
> Annual Bonus earned by or awarded to the Executive for that portion of such
> fiscal year shall not be less than a ratable portion (based on the total days
> elapsed in that fiscal year) of the Annual Bonus that would have been payable
> to the Executive had that entire fiscal year ended before the third
> anniversary of a Change of Control Date.

           (c) Incentive and Savings Plans; Retirement and Death Benefit
Programs. The Executive shall be entitled to participate in all incentive and
savings plans and programs, including stock option plans and other equity-based
compensation plans, and in all employee retirement, and executive death benefit
plans (including SLIP) on a basis no less favorable than that basis generally
available to executives of the Corporation holding comparable positions or
having comparable responsibilities who become an elected or appointed officer of
the Corporation on or after the date on which the Executive first

2



--------------------------------------------------------------------------------



became an elected or appointed officer of the Corporation. The Executive is
entitled to a death benefit under the SLIP of $500,000.

           (d) Other Benefit Plans. The Executive, his spouse and their eligible
dependents (as defined in, and to the extent permitted by, the applicable plan),
as the case may be, shall be entitled to participate in or be covered under all
medical, dental, disability, group life, severance, accidental death and travel
accident insurance plans and programs of the Corporation and any Affiliated
Companies at the most favorable level of participation and providing the highest
levels of benefits available to him and his dependents.

             (e) Other Perquisites. The Executive shall also be entitled to:

>             (i) prompt reimbursement for all reasonable expenses incurred by
> the Executive in accordance with the policies and procedures of the
> Corporation providing the highest level of reimbursement on the least
> restrictive basis available;
> 
>            (ii) paid vacation and fringe benefits in accordance with the most
> favorable policies of the Corporation; and
> 
>            (iii) all forms of perquisite benefits made available to senior
> officers of the Corporation.

           (f) Sign-On Bonus. The Executive has previously received $100,000
(subject to any applicable payroll or other taxes required to be withheld) as a
Sign-On Bonus. If the Executive voluntarily terminates his employment with the
Corporation prior to January 1, 2002, the Executive shall repay the amount of
the Sign-On Bonus to the Corporation.

           (g) Effect of Change of Control on Benefit Plans and Other
Perquisites. Without limiting the generality of Sections 4(c), 4(d) and 4(e)
hereof, during the pendency of a Potential Change of Control or during the
period commencing on a Change of Control Date and ending on the third
anniversary thereof, the benefits provided for in such Sections may not be
diminished from the highest level previously provided or available to the
Executive immediately prior to the Potential Change of Control or within the
ninety-day period prior to the Change of Control Date, as applicable.

      5. Termination.

           (a) Disability. The Corporation may terminate the Executive’s
employment after having established the Executive’s Disability, by giving to the
Executive written notice of its intention to terminate his employment, and his
employment with the Corporation shall terminate effective on the 90th day after
receipt of such notice if the Executive shall fail to return to full-time
performance of his duties within ninety (90) days after such receipt.

           (b) Voluntary Termination by Executive. Notwithstanding anything in
this Agreement to the contrary, the Executive may, upon not less than thirty
(30) days’ written

3



--------------------------------------------------------------------------------



notice to the Corporation, voluntarily terminate employment for any reason
(including retirement under the terms of the Corporation’s retirement plan as in
effect from time to time), provided that any termination by the Executive
pursuant to Section 5(d) on account of Constructive Termination shall not be
treated as a voluntary termination under this Section 5(b).

           (c) Termination by the Corporation. The Corporation at any time may
terminate the Executive’s employment for Cause or without Cause.

           (d) Constructive Termination. The Executive at any time may terminate
his employment for Constructive Termination.

           (e) Notice of Termination. Any termination by the Corporation for
Cause or by the Executive for Constructive Termination shall be communicated by
Notice of Termination to the other party hereto given in accordance with Section
14(c). For purposes of this Agreement, a “Notice of Termination” means a written
notice given, in the case of a termination for Cause, within ten (10) business
days of the Corporation’s having actual knowledge of the events giving rise to
such termination, and in the case of a termination for Constructive Termination,
within 60 days of the Executive’s having actual knowledge of the events giving
rise to such termination, and which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of the
Executive’s employment under the provision so indicated, and (iii) if the
termination date is other than the date of receipt of such notice, specifies the
termination date of this Agreement (which date shall be not more than fifteen
(15) days after the giving of such notice). The failure by the Executive to set
forth in the Notice of Termination any fact or circumstance which contributes to
a showing of Constructive Termination shall not waive any right of the Executive
hereunder or preclude the Executive from asserting such fact or circumstance in
enforcing his rights hereunder.

           (f) Date of Termination. For the purpose of this Agreement, the term
“Date of Termination” means (i) in the case of a termination for which a Notice
of Termination is required, the date of receipt of such Notice of Termination
or, if later, the date specified therein, as the case may be and (ii) in all
other cases, the actual date on which the Executive’s employment terminates.

     6. Obligations of the Corporation Upon Termination. Upon termination of the
Executive’s employment with the Corporation, the Corporation shall have the
following obligations (including the obligation to pay the cost of all benefits
provided by the applicable benefit plan to the Executive and the Executive’s
family under this Section 6 except normal employee contributions required by the
applicable benefit plan of other participating executives with comparable
responsibilities), provided, however, that any item paid or payable under this
Agreement shall be reduced by any amount paid or payable to the Executive and
the Executive’s family with respect to the same type of payment under the
Severance Plan. For this purpose, any payment under this Agreement or the
Severance Plan

4



--------------------------------------------------------------------------------



made over time shall be discounted to present value at the Interest Rate before
reducing any payment under this Agreement by any amount paid or payable to the
Executive under the Severance Plan.

           (a) Death and Retirement. If the Executive’s employment is terminated
by reason of the Executive’s death or on or after the attainment of age
sixty-five (65), this Agreement shall terminate without further obligations to
the Executive’s legal representatives under this Agreement other than payment of
the Accrued Obligations. Unless otherwise directed by the Executive all Accrued
Obligations shall be paid to the Executive, his beneficiaries or his estate, as
applicable, in a lump sum in cash within thirty (30) days of the Date of
Termination (other than amounts payable from Qualified Plans, non-qualified
plans and deferred compensation plans, which amounts shall be paid in accordance
with the terms of such plans). In the event of the retirement of the Executive,
he and his family shall be entitled to benefits generally available upon
retirement to executives with comparable responsibilities or positions and their
families. In the event of the Executive’s death, his family shall be entitled to
receive benefits generally available to the surviving families of executives
with comparable responsibilities or positions.

           (b) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability, the Executive, the Executive’s spouse and their
eligible dependents (as defined in, and to the extent permitted by, the
applicable plan) shall be entitled for a period of two years after the Date of
Termination (or, if the Date of Termination occurs within three years after a
Change of Control Date, until the earlier to occur of the Executive’s 65th
birthday or the third anniversary of the Change of Control Date, if later) to
continue to participate in or be covered under the benefit plans and programs
referred to in Section 4(d) other than short and long term disability benefits
except to the extent that Executive is entitled to payment under such benefits
based on circumstances existing on or prior to the Executive’s Date of
Termination or with respect to any such benefits other than short and long term
disability, at the Corporation’s option, to receive equivalent benefits by
alternate means, at least equal to those described in Section 4(d). Unless
otherwise directed by the Executive (or, in the case of any Qualified Plan, as
may be required by such plan), the Executive shall also be paid all Accrued
Obligations in a lump sum in cash within thirty (30) days of the Date of
Termination. Notwithstanding the foregoing, in the event that the Date of
Termination occurs during the pendency of a Potential Change of Control or
during the three year period commencing on a Change of Control, the benefits
provided to the Executive and his family shall not be less than the benefits
generally available to executives with comparable responsibilities or positions
immediately prior to the Potential Change of Control or within the ninety-day
period prior to the Change of Control Date, as applicable.

           (c) Termination by the Corporation for Cause and Voluntary
Termination by Executive. If the Executive’s employment shall be terminated for
Cause or voluntarily terminated by the Executive (other than on account of
Constructive Termination), the Corporation shall pay the Executive the Accrued
Obligations. The Executive shall be paid all such Accrued Obligations in a lump
sum in cash within thirty (30) days of the Date of

5



--------------------------------------------------------------------------------



Termination and the Corporation shall have no further obligations to the
Executive under this Agreement, unless otherwise required by a Qualified Plan or
specified pursuant to a valid election to defer the receipt of all or a portion
of such payments made in accordance with any plan of deferred compensation
sponsored by the Corporation. In addition, in the event that Executive
voluntarily terminates his employment prior to January 1, 2002, the Executive
shall promptly repay to the Corporation the amount of the Sign-On Bonus
described in Section 4(f) hereof.

           (d) Other Termination of Employment If Not Related to Change of
Control or Potential Change of Control. If the Corporation (i) terminates the
Executive’s employment other than for Cause or Disability, or the Executive
terminates his employment for Constructive Termination, and (ii) the Date of
Termination occurs during a period which is not during the pendency of a
Potential Change of Control or the three year period commencing on a Change of
Control Date, the Corporation shall pay or provide to the Executive the
following:

>            (A) Cash Payment. The Corporation shall pay to the Executive in a
> lump sum in cash within fifteen (15) days after the Date of Termination the
> aggregate of the following amounts (other than amounts payable from Qualified
> Plans, non-qualified retirement plans and deferred compensation plans, which
> amounts shall be paid in accordance with the terms of such plans):
> 
> >                  (1) all Accrued Obligations plus, in the case of
> > termination without Cause, two weeks of Base Salary in lieu of notice;
> > 
> >                  (2) a bonus equal to the Executive’s target annual bonus
> > for the year of termination; and
> > 
> >                  (3) if the Date of Termination is on or after August 1st of
> > the year of termination, a prorated bonus based on earned salary for that
> > year (not to exceed the Executive’s target bonus award for such year and, if
> > the Executive’s bonus is subject to the discretion of the Board, in the
> > discretion of the Board).
> 
>            (B) Benefit Continuation. The Corporation shall provide for the
> continued participation of the Executive, his spouse and their eligible
> dependents (as defined in the applicable plan), as the case may be, for a
> period of two years after the Date of Termination, in the plans described in
> Section 4(d) (other than short and long term disability) on the same terms as
> described in Section 4(d) and in the SLIP on the same terms described in
> Section 4(c), and the Executive shall receive Creditable Service for that
> period for purposes of the SLIP.
> 
>            (C) Salary Continuation. The Corporation shall continue to pay to
> the Executive in normal payroll installments, and subject to legal
> withholdings, his Base Salary until the first to occur of (I) the second
> anniversary of the Executive’s

6



--------------------------------------------------------------------------------



> Date of Termination, and (II) the end of the month in which the Executive
> attains age sixty-five (65).

           (e) Other Termination of Employment Occurring Within Three Years
Following Change of Control. If the Corporation (i) terminates the Executive’s
employment other than for Cause or Disability, or the Executive terminates his
employment for Constructive Termination and (ii) the Date of Termination occurs
during the three (3) year period commencing on the Change of Control Date, the
Corporation shall pay or provide the Executive the following:

>            (A) Cash Payment. The Corporation shall pay to the Executive in a
> lump sum in cash within fifteen (15) days after the Date of Termination the
> aggregate of the following amounts (other than amounts payable from Qualified
> Plans, non-qualified retirement plans and deferred compensation plans, which
> amounts shall be paid in accordance with the terms of such plans):
> 
> >                   (1) all Accrued Obligations;
> > 
> >                   (2) a cash amount equal to three (3) times the sum of
> > 
> >                        (I) the Executive’s annual Base Salary at the greater
> > of the rate in effect as of the date when the Notice of Termination was
> > given or the Change of Control Date;
> > 
> >                        (II) the greater of the (x) Annual Bonus earned by or
> > awarded to the Executive for the last fiscal year of the Corporation ending
> > prior to the Change of Control Date or (y) the Annual Bonus earned by or
> > awarded to the Executive for the fiscal year of the Corporation which
> > includes the Change of Control Date; and
> > 
> >                        (III) the present value, calculated using the
> > Interest Rate, of (without duplication) the annualized value of the fringe
> > benefits described under Section 4(e) of this Agreement,
> 
> provided, however, that in no event shall the Executive be entitled to receive
> under this clause (2) more than the greater of (I) product obtained by
> multiplying the amount determined as hereinabove provided in this clause by a
> fraction, the numerator of which shall be the number of months (including
> fractions of a month) which at the Date of Termination remain until the
> Executive attains age sixty-five (65) or if earlier, the third anniversary of
> the Change of Control Date and the denominator of which shall be thirty-six
> (36) and (II) an amount equal to the cash payment that would have been payable
> under Section 6(d)(A) hereof had the Change of Control not occurred.
> 
>            (3) a cash amount equal to the difference between (I) the sum of
> the maximum payments the Executive would have received for all awards

7



--------------------------------------------------------------------------------



> (or other similar rights) outstanding at the Date of Termination and granted
> to the Executive under any long-term incentive compensation or performance
> plan of the Corporation if he had continued in the employ of the Corporation
> through the earlier to occur of the third anniversary of the Change of Control
> Date or the Executive’s 65th birthday and the Corporation had met its maximum
> performance goals under each such award and the maximum amount payable under
> each such award was paid and (II) any amounts actually paid under any such
> plan with respect to such awards. The cash amount payable pursuant to this
> paragraph shall include the maximum payment value of all outstanding
> Performance Units awarded the Executive under the Corporation’s 1997 Long-Term
> Incentive Plan reduced by any amounts actually paid or payable under such plan
> with respect to such units;
> 
>            (4) a cash amount equal to the present value, calculated using the
> Interest Rate, of the difference between
> 
> >                  (I) the lump sum value of the retirement benefits
> > (including, without limitation, any pension, retiree life, or retiree
> > medical benefits) that would have been payable or available to the Executive
> > under any Qualified Plan and under any other supplemental retirement, life
> > (other than the SLIP) or medical plan or arrangement, whether or not
> > qualified, maintained by the Corporation or an Affiliated Company based on
> > the age and service the Executive would have attained or completed had the
> > Executive continued in the Corporation’s employ until the earlier of the
> > expiration of the third anniversary of the Change of Control Date or the
> > Executive’s 65th birthday, determined using, where compensation is a
> > relevant factor, his pensionable compensation at the Date of Termination
> > (or, if greater, at the rate in effect on the date on which occurred an
> > event giving rise to a Constructive Termination), with such lump sum value
> > being calculated using, where applicable, assumptions contained in the
> > respective plans or, where such assumptions are not applicable, the Interest
> > Rate; and
> > 
> >                  (II) the present value of the retirement benefits
> > (including, without limitation, any pension, retiree life, or retiree
> > medical benefits) that are payable or available to the Executive under any
> > Qualified Plan and under any other supplemental retirement, life (other than
> > the SLIP) or medical plan or arrangement, whether or not qualified,
> > maintained by the Corporation or an Affiliated Company based on the age and
> > service the Executive has attained or completed as of the Executive’s Date
> > of Termination determined using, where compensation is a relevant factor,
> > his pensionable compensation at the Date of Termination (or, if greater, at
> > the rate in effect on the date on which occurred an event giving rise to a

8



--------------------------------------------------------------------------------



> > Constructive Termination), with such present value being calculated using,
> > where applicable, assumptions contained in the respective plans or, where
> > such assumptions are not applicable, the Interest Rate.
> 
>                  The incremental retirement benefits which would have become
> payable under such plans include, without limitation, the additional benefits
> attributable to such additional service which would have been rendered during
> such period and the benefits which would have vested under such plans as a
> result of such service, but which were otherwise forfeited. Notwithstanding
> the foregoing, in lieu of any cash payment in respect of retiree life or
> retiree medical coverage for which the Executive would have qualified by
> remaining in the Corporation’s employ until the earlier of the third
> anniversary of the Change of Control Date or the Executive’s 65th birthday,
> the Corporation may arrange at its option or shall arrange at the election of
> the Executive for such coverage to continue for the Executive (or may secure
> equivalent conversion coverage) and shall pay the cost of such coverage. Any
> election by the Executive pursuant to the immediately preceding sentence shall
> be made in writing and delivered to the Corporation prior to the Date of
> Termination.
> 
>            (B) Other Benefit Continuation. The Corporation shall provide for
> the continued participation of the Executive, his spouse and their eligible
> dependents (as defined in the applicable plan), as the case may be, for a
> period equal to the greater of two years after the Date of Termination or
> until the third anniversary of the Change of Control Date, in the plans
> described in Section 4(d) (other than short or long term disability) on the
> same terms as described in Section 4(d). In lieu of continued participation in
> medical and life insurance programs referred to the foregoing, the Executive
> may elect by written notice delivered to the Corporation prior to the Date of
> Termination, to receive an amount equal to three (3) times the annual cost to
> the Corporation (based on premium rates) of providing such coverage.

           (f) Other Termination of Employment Occurring During Pendency of
Potential Change of Control. If the Corporation (i) terminates the Executive’s
employment other than for Cause or Disability, or the Executive terminates his
employment for Constructive Termination and (ii) the Date of Termination occurs
during the pendency of a Potential Change of Control, the Executive shall be
entitled to the payments and benefits set forth in Section 6(d) hereof. In the
event that a Change of Control occurs before the expiration of the pendency of
the Potential Change of Control during which the Date of Termination occurred,
the Executive shall also be entitled to such additional cash payments as would
have been made under Section 6(e) hereof as if the Date of Termination had
occurred immediately on the Change of Control Date, in excess of the amount of
the cash payment made to the Executive under Section 6(d) hereof. In addition,
in the event that a Change of Control occurs during the pendency of the
Potential Change of Control during which the Date of Termination occurred, the
Executive shall also be entitled to benefit continuation provided for under
Section 6(e) in excess of the benefit continuation to which he was entitled
under Section 6(d) hereunder. The Executive shall have an additional thirty (30)
days

9



--------------------------------------------------------------------------------



after the Change of Control Date to provide a written election to the
Corporation for a cash payment in lieu of those benefits for which the Executive
has the choice under Section 6(e) between continued coverage and a cash payment.
The cost (based on premium rates) of the period of coverage previously provided
to the Executive before such election shall be subtracted from any such cash
payment.

           (g) Discharge of Corporation’s Obligations. Subject to the
performance of its obligations under Sections 6, 7, 8 and 11, the Corporation
shall have no further obligations to the Executive under this Agreement in
respect of any termination by the Executive for Constructive Termination or by
the Corporation other than for Cause or Disability.

           (h) Release. Prior to making any payment pursuant to Sections 6(d)
(including those under Section 6(d) hereof to which the Executive may become
entitled pursuant to the provisions of Section 6(f) hereof), the Corporation
shall have the right to require the Executive to sign, and the Executive hereby
agrees to sign, an agreement confirming the restrictions of Section 12 of this
Agreement and a waiver of all claims the Executive may have (including any
claims under the Age Discrimination in Employment Act), and the Corporation may
withhold payment of such amount until the period during which the Executive may
revoke such waiver (normally seven days) has elapsed.

      7. Cash-Out of Stock Options and Restricted Stock.

           (a) In General. The Executive shall be entitled to receive a cash out
of all of his outstanding restricted stock, stock option and other equity based
awards upon a Change of Control in accordance with the terms of the
Corporation’s plans under which such awards were granted. To the extent that
such awards are not cashed out pursuant to the terms of such plans, they shall
become fully vested as of the Change of Control Date.

           (b) Effect of Termination During Pendency of a Potential Change of
Control. If (i) the Executive is terminated during the pendency of a Potential
Change of Control under circumstances giving rise to payments pursuant to
Section 6(f) hereof, (ii) such termination results in a forfeiture of any of the
Executive’s restricted stock, options or other equity based awards under any of
the Corporation’s plans, and (iii) prior to the expiration of the pendency of
that Potential Change of Control, a Change of Control occurs, the Executive
shall thereupon be entitled to a cash payment equal to the amount the Executive
would have received under such plans with respect to such restricted stock,
options and other equity based awards as if he had remained in the Corporation’s
employ until the Change of Control Date. Such cash payment shall be made at the
same time and in the same manner as payment would have been made under the
applicable plans had the Executive remained in the Corporation’s employ until
the Change of Control Date.

      8. Certain Further Payments by the Corporation.

           (a) Tax Reimbursement Payment. In the event that any amount or
benefit paid or distributed to the Executive by the Corporation or any
Affiliated Company, whether pursuant to this Agreement or otherwise
(collectively, the “Covered Payments”), is or

10



--------------------------------------------------------------------------------



becomes subject to the tax (the “Excise Tax”) imposed under Section 4999 of the
Code or any similar tax that may hereafter be imposed, the Corporation shall
either pay to the Executive or contribute for the benefit of the Executive to a
“rabbi” trust established by the Corporation prior to the Change of Control
Date, at the time specified in Section 8(e) below, the Tax Reimbursement Payment
(as defined below). The Tax Reimbursement Payment is defined as an amount, which
when added to the Covered Payments and reduced by any Excise Tax on the Covered
Payments and any federal, state and local income tax and Excise Tax on the Tax
Reimbursement Payment provided for by this Agreement (but without reduction for
any federal, state or local income or employment tax on such Covered Payments),
shall be equal to the sum of (i) the amount of the Covered Payments, and (ii) an
amount equal to the product of any deductions disallowed for federal, state or
local income tax purposes because of the inclusion of the Tax Reimbursement
Payment in the Executive’s adjusted gross income and the highest applicable
marginal rate of federal, state or local income taxation, respectively, for the
calendar year in which the Tax Reimbursement Payment is to be made.

           (b) Determining Excise Tax. For purposes of determining whether any
of the Covered Payments will be subject to the Excise Tax and the amount of such
Excise Tax,

>            (i) such Covered Payments will be treated as “parachute payments”
> within the meaning of Section 280G of the Code, and all “parachute payments”
> in excess of the “base amount” (as defined under Section 280G(b)(3) of the
> Code) shall be treated as subject to the Excise Tax, unless, and except to the
> extent that, in the opinion of the Corporation’s independent certified public
> accountants, which, in the case of Covered Payments made after the Change of
> Control Date, shall be the Corporation’s independent certified public
> accountants appointed prior to the Change of Control Date, or tax counsel
> selected by such accountants (the “Accountants”), such Covered Payments (in
> whole or in part) either do not constitute “parachute payments” or represent
> reasonable compensation for services actually rendered (within the meaning of
> Section 280G(b)(4) of the Code) in excess of the “base amount”, or such
> “parachute payments” are otherwise not subject to such Excise Tax, and
> 
>            (ii) the value of any non-cash benefits or any deferred payment or
> benefit shall be determined by the Accountants in accordance with the
> principles of Section 280G of the Code.

           (c) Applicable Tax Rates and Deductions. For purposes of determining
the amount of the Tax Reimbursement Payment, the Executive shall be deemed:

>            (i) to pay federal income taxes at the highest applicable marginal
> rate of federal income taxation for the calendar year, in which the Tax
> Reimbursement Payment is to be made,

11



--------------------------------------------------------------------------------



>            (ii) to pay any applicable state and local income taxes at the
> highest applicable marginal rate of taxation for the calendar year in which
> the Tax Reimbursement Payment is to be made, net of the maximum reduction in
> federal income taxes which could be obtained from the deduction of such state
> or local taxes if paid in such year (determined without regard to limitations
> on deductions based upon the amount of the Executive’s adjusted gross income),
> and
> 
>            (iii) to have otherwise allowable deductions for federal, state and
> local income tax purposes at least equal to those disallowed because of the
> inclusion of the Tax Reimbursement Payment in the Executive’s adjusted gross
> income.

           (d) Subsequent Events. In the event that the Excise Tax is
subsequently determined by the Accountants to be less than the amount taken into
account hereunder in calculating the Tax Reimbursement Payment made, the
Executive shall repay to the Corporation, at the time that the amount of such
reduction in the Excise Tax is finally determined, the portion of such prior Tax
Reimbursement Payment that has been paid to the Executive or to federal, state
or local tax authorities on the Executive’s behalf and that would not have been
paid if such Excise Tax had been applied in initially calculating such Tax
Reimbursement Payment, plus interest on the amount of such repayment at the rate
provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the foregoing, in
the event any portion of the Tax Reimbursement Payment to be refunded to the
Corporation has been paid to any federal, state or local tax authority,
repayment thereof shall not be required until actual refund or credit of such
portion has been made to the Executive, and interest payable to the Corporation
shall not exceed interest received or credited to the Executive by such tax
authority for the period it held such portion. The Executive and the Corporation
shall mutually agree upon the course of action to be pursued (and the method of
allocating the expenses thereof) if the Executive’s good faith claim for refund
or credit is denied.

           In the event that the Excise Tax is later determined by the
Accountants to exceed the amount taken into account hereunder at the time the
Tax Reimbursement Payment is made (including, but not limited to, by reason of
any payment the existence or amount of which cannot be determined at the time of
the Tax Reimbursement Payment), the Corporation shall make an additional Tax
Reimbursement Payment in respect of such excess (which Tax Reimbursement Payment
shall include any interest or penalty payable with respect to such excess) at
the time that the amount of such excess is finally determined.

           (e) Date of Payment. The portion of the Tax Reimbursement Payment
attributable to a Covered Payment shall be paid to the Executive or to a “rabbi”
trust established by the Corporation prior to the Change of Control Date within
ten (10) business days following the payment of the Covered Payment. If the
amount of such Tax Reimbursement Payment (or portion thereof) cannot be finally
determined on or before the date on which payment is due, the Corporation shall
either pay to the Executive or contribute for the benefit of the Executive to a
“rabbi” trust established by the Corporation prior to the Change of Control
Date, an amount estimated in good faith by the Accountants to be the

12



--------------------------------------------------------------------------------



minimum amount of such Tax Reimbursement Payment and shall pay the remainder of
such Tax Reimbursement Payment (which Tax Reimbursement Payment shall include
interest at the rate provided in Section 1274(b)(2)(B) of the Code) as soon as
the amount thereof can be determined, but in no event later than forty-five (45)
calendar days after payment of the related Covered Payment. In the event that
the amount of the estimated Tax Reimbursement Payment exceeds the amount
subsequently determined to have been due, such excess shall be repaid or
refunded pursuant to the provisions of Section 8(d) above.

     9. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plan or program provided by the Corporation or any of its
Affiliated Companies and for which the Executive may qualify, nor shall anything
herein limit or otherwise prejudice such rights as the Executive may have under
any other agreements with the Corporation or any Affiliated Companies,
including, but not limited to stock option or restricted stock agreements.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan or program of the Corporation or any Affiliated
Companies at or subsequent to the Date of Termination shall be payable in
accordance with such plan or program.

     10. Full Settlement. Except as provided in Section 12(b), the Corporation’s
obligation to make the payments provided for in this Agreement and otherwise to
perform its obligations hereunder shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, recoupment, defense or
other right which the Corporation may have against the Executive or others
whether by reason of the subsequent employment of the Executive or otherwise. In
no event shall the Executive be obligated to seek other employment by way of
mitigation of the amounts payable to the Executive under any of the provisions
of this Agreement. In the event that the Executive shall in good faith give a
Notice of Termination for Constructive Termination and it shall thereafter be
determined that Constructive Termination did not take place, the employment of
the Executive shall, unless the Corporation and the Executive shall otherwise
mutually agree, be deemed to have terminated, at the date of giving such
purported Notice of Termination, by mutual consent of the Corporation and the
Executive and, except as provided in the last preceding sentence, the Executive
shall be entitled to receive only those payments and benefits which he would
have been entitled to receive at such date had he terminated his employment
voluntarily at such date under this Agreement.

     11. Legal Fees and Expenses. In the event that a claim for payment or
benefits under this Agreement is disputed, the Corporation shall pay all
reasonable attorney fees and expenses incurred by the Executive in pursuing such
claim, provided that the Executive is successful as to at least part of the
disputed claim by reason of litigation, arbitration or settlement.

13



--------------------------------------------------------------------------------



      12. Confidential Information and Noncompetition.

           (a) The Executive shall hold in a fiduciary capacity for the benefit
of the Corporation all secret or confidential information, knowledge or data,
including without limitation all trade secrets, relating to the Corporation or
any Affiliated Companies, and their respective businesses, (i) obtained by the
Executive during his employment by the Corporation or any of its Affiliated
Companies and (ii) which is not otherwise publicly known (other than by reason
of an unauthorized act by the Executive). After termination of the Executive’s
employment with the Corporation, the Executive shall not without the prior
written consent of the Corporation, unless compelled pursuant to an order of a
court or other body having jurisdiction over such matter, communicate or divulge
any such information, knowledge or data to anyone other than the Corporation and
those designated by it. In no event shall an asserted violation of the
provisions of this Section 12(a) constitute a basis for deferring or withholding
any amounts otherwise payable to the Executive under this Agreement.

           (b) Upon termination of the Executive’s employment for any reason
whatsoever prior to a Change of Control, the Executive shall not, without the
prior written consent of the Corporation, during the two-year period following
the Date of Termination (i) accept employment or enter into a consulting or
advisory arrangement with Amway Corporation, Sara Lee Corporation, Tupperware
Corp., Mary Kay Cosmetics, Inc., Unilever United States, Inc., [GRYPHON],
Cosmair Inc., L’Oréal Cosmetics, Estee Lauder Inc., Revlon, Inc., The Proctor &
Gamble Company, Inc. [VENCKISER] or any of their affiliates; or (ii) directly
solicit or aid in the direct solicitation of any employees of the Corporation or
an Affiliated Company to leave their employment. In the event the Executive
violates the terms of this Section 12(b), all benefit continuation coverage that
the Executive and/or his family members are then receiving pursuant to the terms
of Section 6(d) shall cease. Also, in the event that this Section 12(b) is
determined to be unenforceable in part, it shall be construed to be enforceable
to the maximum extent permitted by law.

      13. Successors.

           (a) This Agreement is personal to the Executive and, without the
prior written consent of the Corporation, shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by the Executive’s
legal representatives.

           (b) This Agreement shall inure to the benefit of and be binding upon
the Corporation and its successors. The Corporation shall require any successor
to all or substantially all of the business and/or assets of the Corporation,
whether direct or indirect, by purchase, merger, consolidation, acquisition of
stock, or otherwise, by an agreement in form and substance satisfactory to the
Executive, expressly to assume and agree to perform this Agreement in the same
manner and to the same extent as the Corporation would be required to perform if
no such succession had taken place.

14



--------------------------------------------------------------------------------



      14. Miscellaneous.

           (a) Applicable Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York, applied without reference
to principles of conflict of laws.

           (b) Amendments. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

           (c) Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand-delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

  If to the Executive: at the address listed on the last page hereof         If
to the Corporation: Avon Products, Inc.   1345 Avenue of the Americas   New
York, New York 10105-0196   Attention: Senior Vice President, Human Resources

(with a copy to the attention of the General Counsel or to such other address as
either party shall have furnished to the other in writing in accordance
herewith). Notice and communications shall be effective when actually received
by the addressee.

           (d) Tax Withholding. The Corporation may withhold from any amounts
payable under this Agreement such federal, state or local taxes as shall be
required to be withheld pursuant to any applicable law or regulation.

           (e) Severability. The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement.

           (f) Captions. The captions of this Agreement are not part of the
provisions hereof and shall have no force or effect.

           (g) Entire Agreement. This Agreement expresses the entire
understanding and agreement of the parties regarding the terms and conditions
governing the Executive’s employment with the Corporation, and all prior
agreements governing the Executive’s employment with the Corporation shall have
no further effect; provided, however, that except as specifically provided
herein, the terms of this Agreement do not supersede the terms of any grant or
award to the Executive under the 1993 Stock Incentive Plan, 2000 Stock Incentive
Plan, any Long Term Incentive Plan, Management Incentive Plan and any other
similar or successor plan or program. In addition, it is expressly acknowledged
that this Agreement does not supersede, modify or affect the terms of certain
special

15



--------------------------------------------------------------------------------



compensation arrangements agreed upon by the Executive and the Corporation prior
to the date of execution of this Agreement.

      15. Definitions.

              (a) “Accountants” shall have the meaning set forth in Section
8(b).

              (b) “Accrued Obligations” shall mean (i) the Executive’s full Base
Salary through the Date of Termination, (ii) in the case of death or retirement,
a pro rated Annual Bonus for the last full fiscal year of the Corporation, with
the method of proration determined by the Corporation in accordance with its
standard practices from time to time (iii) any compensation previously deferred
by the Executive (together with any accrued earnings thereon) and not yet paid
by the Corporation and any accrued vacation pay for the current year not yet
paid by the Corporation, (iv) any amounts or benefits owing to the Executive or
to the Executive’s beneficiaries under the then applicable employee benefit
plans or policies of the Corporation and (v) any amounts owing to the Executive
for reimbursement of expenses properly incurred by the Executive prior to the
Date of Termination and which are reimbursable in accordance with the
reimbursement policy of the Corporation described in Section 4(e).

              (c) “Affiliated Company” shall mean any company controlling,
controlled by or under common control with the Corporation.

              (d) “Annual Bonus” shall have the meaning set forth in Section
4(b).

              (e) “Base Salary” shall have the meaning set forth in Section
4(a).

              (f) “Board” shall mean the Board of Directors of the Corporation.

              (g) “Cause” shall mean (i) an act or acts of dishonesty or gross
misconduct on the Executive’s part which result or are intended to result in
material damage to the Corporation’s business or reputation or (ii) repeated
material violations by the Executive of his obligations under Section 3 of this
Agreement which violations are demonstrably willful and deliberate on the
Executive’s part and which result in material damage to the Corporation’s
business or reputation and as to which material violations the Board has
notified the Executive in writing.

              (h) A “Change of Control” means:

>                  (A) the acquisition by any individual, entity or group
> (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
> Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
> ownership (within the meaning of Rule 13d-3 promulgated under the Exchange
> Act) of voting securities of the corporation where such acquisition causes
> such person to own 20% or more of the combined voting power of the then
> outstanding voting securities of the Corporation entitled to vote generally in
> the election of directors (the

16



--------------------------------------------------------------------------------



> “Outstanding Corporation Voting Securities”); provided, however, that for
> purposes of this Subsection (A), the following acquisitions shall not be
> deemed to result in a Change of Control: (i) any acquisition directly from the
> Corporation, (ii) any acquisition by the Corporation, (iii) any acquisition by
> any employee benefit plan (or related trust) sponsored or maintained by the
> Corporation or any corporation controlled by the Corporation or (iv) any
> acquisition by any corporation pursuant to a transaction that complies with
> clauses (i), (ii) and (iii) of Subsection (C) below; and provided, further,
> that if any Person’s beneficial ownership of the Outstanding Corporation
> Voting Securities reaches or exceeds 20% as a result of a transaction
> described in clause (i) or (ii) above, and such Person subsequently acquires
> beneficial ownership of additional voting securities of the Corporation, such
> subsequent acquisition shall be treated as an acquisition that causes such
> Person to own 20% or more of the Outstanding Corporation Voting Securities; or
> 
>            (B) individuals who as of the date hereof, constitute the Board
> (the “Incumbent Board”) cease for any reason to constitute at least a majority
> of the Board; provided, however, that any individual becoming a director
> subsequent to the date hereof whose election, or nomination for election by
> the Corporation’s shareholders, was approved by a vote of at least two-thirds
> of the directors then comprising the Incumbent Board shall be considered as
> though such individual were a member of the Incumbent Board, but excluding,
> for this purpose, any such individual whose initial assumption of office
> occurs as a result of an actual or threatened election contest with respect to
> the election or removal of directors or other actual or threatened
> solicitation of proxies or consents by or on behalf of a Person other than the
> Board; or
> 
>            (C) the approval by the shareholders of the Corporation of a
> reorganization, merger or consolidation or sale or other disposition of all or
> substantially all of the assets of the Corporation (“Business Combination”)
> or, if consummation of such Business Combination is subject, at the time of
> such approval by shareholders, to the consent of any government or
> governmental agency, the obtaining of such consent (either explicitly or
> implicitly by consummation); excluding, however, such a Business Combination
> pursuant to which (i) all or substantially all of the individuals and entities
> who were the beneficial owners of the Outstanding Corporation Voting
> Securities immediately prior to such Business Combination beneficially own,
> directly or indirectly, more than 60% of, respectively, the then outstanding
> shares of common stock and the combined voting power of the then outstanding
> voting securities entitled to vote generally in the election of directors, as
> the case may be, of the corporation resulting from such Business Combination
> (including, without limitation, a corporation that as a result of such
> transaction owns the Corporation or all or substantially all of the
> Corporation’s assets either directly or through one or more subsidiaries) in
> substantially the same proportions as their ownership, immediately prior to
> such Business Combination of the Outstanding Corporation Voting Securities,
> (ii) no Person (excluding any employee benefit plan (or related trust) of

17



--------------------------------------------------------------------------------



> the Corporation or such corporation resulting from such Business Combination)
> beneficially owns, directly or indirectly, 20% or more of, respectively, the
> then outstanding shares of common stock of the corporation resulting from such
> Business Combination or the combined voting power of the then outstanding
> voting securities of such corporation except to the extent that such ownership
> existed prior to the Business Combination and (iii) at least a majority of the
> members of the board of directors of the corporation resulting from such
> Business Combination were members of the Incumbent Board at the time of the
> execution of the initial agreement, or of the action of the Board, providing
> for such Business Combination; or
> 
>            (D) approval by the shareholders of the Corporation of a complete
> liquidation or dissolution of the Corporation.

Notwithstanding the foregoing, no Change of Control shall be deemed to have
occurred for purposes of this Agreement (i) by reason of any actions or events
in which the Executive participates in a capacity other than in his capacity as
Executive (or as a director of the Corporation or a Subsidiary, where
applicable) or (ii) if prior to what otherwise would have been a Change of
Control Date, the Executive is demoted below the position described in Section
3(a) hereof and the Board provides written notification to the Executive, no
later than thirty (30) days thereafter, that a Change of Control will not be
deemed to occur with respect to the Executive.

              (i) “Change of Control Date” shall mean the date on which a Change
of Control shall be deemed to have occurred.

              (j) “Code” shall mean the Internal Revenue Code of 1986, as
amended.

              (k) “Constructive Termination” shall mean any of the following:
(A) Reduction in Base Salary.

>            (B) Reduction in annual target bonus opportunity (excluding annual
> reductions of up to 10% that apply to all officers of the Corporation).
> 
>            (C) a change of more than twenty-five (25) miles in the office or
> location where the Executive is based.
> 
>            (D) (1) In General. With respect to any period not within the three
> year period following a Change of Control Date and not during the pendency of
> a Potential Change of Control, a demotion to a position below that of Senior
> Vice President.
> 
>                 (2) Change of Control. With respect to any period during the
> pendency of a Potential Change of Control and the three year period following
> a Change of Control Date, unless with the express written consent of the
> Executive, (I) the assignment to the Executive of any duties inconsistent in
> any substantial respect with the Executive’s position, authority or

18



--------------------------------------------------------------------------------



> responsibilities as contemplated by Section 3(b) of this Agreement, or (II)
> any other substantial change in such position, including titles, authority or
> responsibilities from those previously held by the Executive prior to the
> Potential Change of Control or Change of Control Date, as applicable. The
> Executive’s position, authority and responsibilities shall not be regard as
> not commensurate with previous position, authority and responsibilities merely
> by virtue of the fact that a successor shall have acquired all or
> substantially all of the business and/or assets of the Corporation.
> 
>            (E) (1) In General. With respect to any period not within the three
> year period following a Change of Control Date and not during the pendency of
> a Potential Change of Control, any material reduction in any of the benefits
> described in Sections 4(c) through 4(e) hereof (excluding, in each case,
> reductions that apply to all officers of the Corporation).
> 
>            (2) Change of Control. With respect to any period during the
> pendency of a Potential Change of Control and the three year period following
> a Change of Control Date, any failure by the Corporation to comply with any of
> the provisions of Section 4 of this Agreement, other than an insubstantial or
> inadvertent failure remedied by the Corporation promptly after receipt of
> notice thereof given by the Executive.
> 
>            (F) Any failure of the Corporation to obtain the assumption and
> agreement to perform this Agreement by a successor as contemplated by Section
> 13(b), provided that the successor has had actual written notice of the
> existence of this Agreement and its terms and an opportunity to assume the
> Corporation’s responsibilities under this Agreement during a period of ten
> (10) business days after receipt of such notice.

              (l) “Covered Payments” shall have the meaning set forth in Section
8(a).

              (m) “Date of Termination” shall have the meaning set forth in
Section 5(f).

              (n) “Disability” shall mean disability, which would entitle the
Executive to receive full long-term disability benefits under the Corporation’s
long-term disability plan on terms substantially similar to those of the
long-term disability plan as in on the date of this Agreement.

              (o) “Excise Tax” shall have the meaning as set forth in Section
8(a).

              (p) “Interest Rate” shall mean the interest rate payable on one
year Treasury Bills in effect on the day that is 30 business days (days other
than Saturday, Sunday or legal holidays in the City of New York) prior to the
Date of Termination.

              (q) “Notice of Termination” shall have the meaning as set forth in
Section 5(f).

19



--------------------------------------------------------------------------------



      (r) “Potential Change of Control” shall be deemed to have occurred if:

>            (A) the commencement of a tender or exchange offer by any third
> person (other than a tender or exchange offer which, if consummated, would not
> result in a Change of Control) for 20% or more of the then outstanding shares
> of common stock or combined voting power of the Corporation’s then outstanding
> voting securities;
> 
>            (B) the execution of an agreement by the Corporation, the
> consummation of which would result in the occurrence of a Change of Control;
> 
>            (C) the public announcement by any person (including the
> Corporation) of an intention to take or to consider taking actions which if
> consummated would constitute a Change of Control other than through a
> contested election for directors of the Corporation; or
> 
>            (D) the adoption by the Board, as a result of other circumstances,
> including circumstances similar or related to the foregoing, or a resolution
> to the effect that, for purposes of this Agreement, a Potential Change of
> Control has occurred.

A Potential Change of Control will be deemed to be pending from the occurrence
of the event giving rise to the Potential Change of Control until the earlier of
the first anniversary thereof or the date the Board determines in good faith
that such events will not result in the occurrence of a Change of Control.
Notwithstanding the foregoing, no Potential Change of Control shall be deemed to
have occurred for purposes of this Agreement (i) by reason of any actions or
events in which the Executive participates in a capacity other than in his
capacity as Executive (or as a director of the Corporation or a Subsidiary, as
applicable) or (ii) if prior to occurrence of an event that would have given
rise to a Potential Change of Control, the Executive is demoted below the
position described in Section 3(a) hereof and the Board provides written
notification to the Executive, no later than thirty (30) days thereafter, that a
Potential Change of Control will not be deemed to occur with respect to the
Executive.

              (s) “Qualified Plan” shall mean an employee benefit plan qualified
(or which is intended to be qualified) under Section 401(a) of the Code.

              (t) “Severance Plan” shall mean Avon Products, Inc. Severance
Plan, or any successor thereof.

              (u) “SLIP” shall mean the Supplemental Life Plan of Avon Products,
Inc.

              (v) “Subsidiary” shall mean any majority owned subsidiary of the
Corporation.

              (w) “Tax Reimbursement Payment” shall have the meaning set forth
in Section 8(a).

20



--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the Executive has hereunto set his hand and the
Corporation has caused this Agreement to be executed in its name on its behalf,
and its corporate seal to be hereunto affixed and attested by its Secretary, all
effective as of the day and year first above written.

  AVON PRODUCTS, INC.         By: /s/ Andrea Jung    

--------------------------------------------------------------------------------

  Title: Andrea Jung     Chief Executive Officer




ATTEST:       /s/ Jill Kanin-Lovers

--------------------------------------------------------------------------------

    Title: Jill Kanin-Lovers, Senior Vice President, Human Resources (CORPORATE
SEAL)


  EXECUTIVE:       /s/ Gilbert Klemann II  

--------------------------------------------------------------------------------

  GILBERT KLEMANN II       Address:      

--------------------------------------------------------------------------------

     

--------------------------------------------------------------------------------


21



--------------------------------------------------------------------------------